PER CURIAM.
We affirm all issues raised by appellant, but strike the imposition of $50 costs of prosecution and remand for further proceedings.
With regard to the $50 assessed for costs of prosecution and investigation this court has held that it is fundamental error to impose investigative costs on a defendant where the state did not request the costs and there is no documentation to support the award. See Abbott v. State, 705 So.2d 923 (Fla. 4th DCA 1997). Thus, because this record lacks either a request by the state or any supporting documentation, we strike these costs from appellant’s sentence and remand for further proceedings. On remand, these costs may be reimposed provided the state can produce proper documentation. See Hill v. State, 845 So.2d 310 (Fla. 2d DCA 2003); Pagliuca v. State, 860 So.2d 1095 (Fla. 5th DCA 2003).
AFFIRMED IN PART; REVERSED IN PART; REMANDED
GUNTHER, POLEN and GROSS, JJ., concur.